Case: 17-11489      Document: 00514539775        Page: 1     Date Filed: 07/03/2018




      IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-11489                                FILED
                                 Conference Calendar                         July 3, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

ERIC BARRIENTOS, Also Known as Eric J. Barrientos,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:16-CR-380-1




Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

      The Federal Public Defender appointed to represent Eric Barrientos has



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-11489    Document: 00514539775     Page: 2   Date Filed: 07/03/2018


                                 No. 17-11489

moved for leave to withdraw and has filed a brief per Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Barrientos has filed a response. To the extent Barrientos suggests that he has
received ineffective assistance of counsel on appeal, the record is not suffi-
ciently developed to allow us to make a fair evaluation of such a claim; we
decline to consider it, but without prejudice to collateral review. See United
States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).

      We have reviewed counsel’s brief, relevant portions of the record, and
Barrientos’s response. We concur with counsel’s assessment that the appeal
presents no non-frivolous issue for appellate review. Accordingly, the motion
for leave to withdraw is GRANTED, counsel is excused from further responsi-
bilities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                       2